Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Ex parte Quayle action is responsive to the amendment filed on November 12, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 2, 4, 11, 12, and 14 are now amended.
Claims 10 and 20 are now canceled.
Claims 1–8 and 11–18 are pending in the application. 
Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive.  The rejections and objections from the previous Office Action have been withdrawn. 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on September 24, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
SPECIFICATION
The disclosure is objected to because of the following informalities: the term “intelligence server” is used/spelled inconsistently throughout the disclosure. Sometimes the disclosure refers to an “intelligent server,” while other times, the disclosure refers to an “intelligence server.”
The Applicant is asked to pick one word, and amend all instances of the intelligent/intelligence server to match.
Appropriate correction is required. 
CLAIM OBJECTIONS
The Office objects to claims 1 and 11 for each having the same informalities, as follows:
(1) In both claims, the first instance of the term “main categories” (e.g., line 20 for claim 1) has an extraneous hyphen between the two words, whereas the rest of the limitations do not have this hyphen.
(2) The last limitation in both claims misspells the claimed “chatbot” as “chatbox.”
Appropriate correction is required.
CONCLUSION
This application is in condition for allowance except for the following formal matters: 
The disclosure is objected to because the term “intelligence server” is used/spelled inconsistently throughout the disclosure. Sometimes the disclosure refers to an “intelligent server,” while other times, the disclosure refers to an “intelligence server.”
In both claims 1 and 11, the first instance of the term “main categories” (e.g., line 20 for claim 1) has an extraneous hyphen between the two words, whereas the rest of the limitations do not have this hyphen. Also, the last limitation in both claims 1 and 11 misspells the claimed “chatbot” as “chatbox.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 C.F.R. § 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. § 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176